The plaintiff in error, hereinafter referred to as the defendant, was convicted of having possession of choc beer, containing more than one-half of 1 per cent. alcohol measured by volume, and capable of being used as a beverage, with the unlawful intent then and there on the part of the defendant to sell, barter, give away, or otherwise furnish the same to others unlawfully, and in violation of the prohibitory law, and was sentenced to pay a fine of $50 and be imprisoned in the county jail for two months. From which judgment the defendant appeals.
The testimony shows that the officers went to the defendant's home searching for a pair of shoes that was claimed to have been stolen; the defendant told him all he had was some choc beer in the basement; they were in the defendant's home under a search warrant for shoes and not for intoxicating liquor.
No objection was made to the testimony offered by the state. In order that it may be considered by this court, *Page 221 
it was necessary for the defendant to object to the same and ask that it be excluded from the jury. The record does not disclose any objection made by the defendant. There being no fundamental or prejudicial errors in the record, the judgment of the lower court is affirmed.
CHAPPELL and EDWARDS, JJ., concur.